CUDAHY, Circuit Judge,
dissenting:
In this matter involving a representation election, the Board has wide discretion to establish the “safeguards necessary to ensure the fair and free choice of bargaining representation by employees.” NLRB v. A.J. Tower Co., 329 U.S. 324, 330, 67 S.Ct. 324, 328, 91 L.Ed. 322 (1946); accord NLRB v. Wyman-Gordon Co., 394 U.S. 759, 767, 89 S.Ct. 1426, 1430, 22 L.Ed.2d 709 (1969); see also NLRB v. Tom Wood Datsun, Inc., 767 F.2d 350, 352 (7th Cir.1985) (“It is well settled that direct judicial review of a Board decision to certify a collective bargaining representative on the *1161basis of an election is extremely limited.”). Thus, this court “will defer to the Board’s selection of rules and policies to govern a particular election so long as those rules are reasonable.” NLRB v. Browning-Ferris Indus. of Louisville, 803 F.2d 345, 347 (7th Cir.1986); NLRB v. Affiliated Midwest Hosp., Inc., 789 F.2d 524, 527 (7th Cir.1986). Despite the Board’s expansive discretion in matters such as the one before us, the majority, relying on a painfully crabbed analysis, has succeeded in nullifying an election now nearly two years old. Not only was the procedure applied by the Regional Director and affirmed by the Board entirely reasonable and supported by substantial evidence, it seems to me to follow practice widely observed throughout industry and in fact obvious. Most important, if the Board’s approach is not followed, there is no substitute methodology by which laid-off workers may secure representation. The choices therefore are either to support the Board or to deny all representation to those who have a legitimate concern about working conditions in jobs to which they are likely to return.
The Company, of course, has contended throughout that none of the 34 laid-off foundry employees on its recall list had a reasonable expectation of recall. The Union wanted all 34 to vote. The Regional Director took a commendably middle-ground position holding that only 10 workers — those laid off after January 1986— had such a reasonable expectation and were eligible to vote. Obviously this is an attempt at rough justice. There can be no guarantee how many workers will be recalled or exactly who those workers will be. But all that the law requires is a “reasonable expectation” and this standard has been met in full by the Board here. The Board has essentially followed the simple rule of “last fired, first hired.” If this employer had a union contract, it would presumably have to abide by that rule, which is, of course, broadly observed throughout industry. Since it has no such contract, it can claim that there is simply no way of telling who might be recalled— and thereby purge from the rolls potential voters who it apparently believes may be sympathetic to the Union.
The Company has an unwritten policy concerning recall from layoff. Pursuant to that policy, the Company maintains a “recall list” identifying the “recall seniority” of laid-off employees. Employees remain on the list for a period of time equal to their layoff up to a maximum of two years. As long as the employee is on the list, he remains on the Company’s payroll records. For one or two months after layoff, the Company maintains insurance coverage; thereafter, laid-off employees can retain coverage under optional plans. It has been the Company’s practice to use the list to recall people. Although the Company is not restricted to recalling employees from the list, Michael McFerren, the superintendent of the foundry, testified that the recall list is a “serious consideration” in deciding which employees to recall. McFerren in fact told the laid-off workers in this case that the Company would give them “serious consideration for coming back, depending on their ability to do the job and their skills.” McFerren did not tell them they were permanently laid off or recommend that they seek other employment.
The Regional Director found that the ten employees laid off after January 1986 were in a “different position” from those laid off during the workforce reduction completed in January 1986. This finding is amply supported by record evidence. The layoff of 24 employees between November 1985 and January 1986 reflected a relatively long-term readjustment in the workforce level. It was therefore reasonable for these employees to view the probability of their recall as slight. On the other hand, the employees laid off after January 1986 were laid off sporadically in reaction to what the Regional Director characterized as “routine slight fluctuations in the [Company’s] business.” In that context, McFer-ren’s statements to these employees that they would receive “serious consideration” for recall to future vacancies and his failure to tell them that they were being laid off permanently or that they should seek other employment created for them a rea*1162sonable expectation of reemployment in the future.
There is no merit to the Company’s argument that the relative shortness of the period of the layoff had “no bearing” on legitimate recall expectations. Not only is it reasonable to assume that any employer would tend to prefer recent experience in selecting a qualified job candidate; but it is also persuasive that the employees at issue had survived the culling out process attendant to the major workforce reduction that took place between November 1985 and January 1986. Because these employees had retained their jobs when others were laid off, they could reasonably assume they would be preferred for recall over those others when jobs became available through normal turnover or through an upturn in business.1 For these reasons, I think the findings of the Regional Director on the recall issue are amply supported. The other objections of the Company are without merit. I therefore respectfully dissent.

. The Company in its brief paints a bleak picture of its prospects, thus supporting its arguments for not anticipating recalls from layoff. I am under the impression that, in the months since this election was held in January 1987, the manufacturing business in the country has increased vigorously, if not dramatically, due to an export boom. It would be interesting to know what this has meant in terms of employee recalls by the Beloit Corporation. According to the New York Times, "The nation’s factories, mines and utilities operated at 83.5 percent of capacity in July [1988], the highest operating level in eight years.” N.Y. Times, Aug. 17, 1988, at 35, col. 4 (National Edition).